DETAILED ACTION
The present Office Action is in response to Applicant Arguments/Remarks and amended claims filed on 3/16/2022. Claims 1-8 have been amended and claim 9 has been added. Claims 1-9 are pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.JP2020-003817, filed on 01/14/2020.

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (US 2006/0195666), hereinafter Maruyama in view of Kumar et al. (US 2017/0277602), hereinafter Kumar, further in view of Benisty et al. (US 2017/0285940), hereinafter Benisty, and still further in view of Malladi et al. (US 2017/0242822), hereinafter Malladi.
Regarding claims 1 and 8, taking claim 1 as exemplary, Maruyama teaches an information processing apparatus comprising: 
a host controller including a storage area;
a plurality of external storage devices (Maruyama, [0048], The storage system 1000 has a storage controller 1500, a hard disk drive 1100; [0051], The hard disk drive 1100 is a recording medium formed from, for instance, one or more magnetic disk devices (so-called hard disk drives).); and 
a bridge device connected to the plurality of external storage devices (maruyama, [0049], The storage controller 1500 is connected to the other configurations of the storage system 1000 via a bus or the like) and includes a buffer configured to store data for a rebuild process where data in one of the plurality of external storage devices is copied to another of the plurality of external storage devices (Maruyama, [0050], Further, the data replication memory buffer extent 1220 is used as the storage extent for temporarily storing data to be forwarded during the remote data date replication between the storage systems), 
wherein the plurality of external storage devices in accessing:
the storage area of the host controller via the bridge device, perform input and output of data to and from the host controller without using the buffer; and
the buffer of the bridge device, perform input and output of data to and from the buffer without using the storage area of the host controller,
wherein the bridge device sets destination of the input and output of the data by the plurality of external storage devices to:
the storage area of the host controller, in a state where the host controller has not issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices; and
to the buffer of the bridge device, in state where the host controller has issued the host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices.
Maruyama teaches a data I/O memory buffer 1210 and a data replication memory buffer 1220 in a storage system. The data I/O memory buffer 1210 is used as the storage extent for temporarily storing write data of a write request received from host computer 100 while the data replication memory buffer 1220 is used as the storage extent for temporarily storing data to be forwarded during the remote data date replication between the storage systems. However, both of the memory buffers reside in storage system 1000 instead of one storage area (such as data I/O memory buffer 1210 ) is included in a host controller as claimed. Maruyama also does not teach a bridge device includes a buffer configured to store data for a rebuild process; wherein the plurality of external storage devices in accessing: the storage area of the host controller via the bridge device, perform input and output of data to and from the host controller without using the buffer; and the buffer of the bridge device, perform input and output of data to and from the buffer without using the storage area of the host controller, wherein the bridge device sets destination of the input and output of the data by the plurality of external storage devices to: the storage area of the host controller, in a state where the host controller has not issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices; and to the buffer of the bridge device, in state where the host controller has issued the host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices, as claimed.
However, Maruyama in view of Kumar teaches a bridge device includes a buffer configured to store data for a rebuild process (Kumar, [0021], OBS bridge 135 includes a replication engine138; [0028], Similar to replication engine 138, replication engine 215 maps file system entities to OBS objects … replication engine 215 comprises a replication buffer 206).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama to incorporate teachings of Kumar to include a bridge 135 with a replication engine in storage controller 1500 (in Maruyama) such that data replication memory buffer 1220 is located within the replication engine of the bridge. A person of ordinary skill in the art would have been motivated to combine the teachings of Maruyama with Kumar because it improves efficiency of the storage system disclosed in Maruyama by providing a replication buffer in a central management unit that control replication operations to temporarily storing data for replication operations.
The combination of Maruyama and Kumar does not teach the plurality of external storage devices in accessing: the storage area of the host controller via the bridge device, perform input and output of data to and from the host controller without using the buffer; and the buffer of the bridge device, perform input and output of data to and from the buffer without using the storage area of the host controller, wherein the bridge device sets destination of the input and output of the data by the plurality of external storage devices to: the storage area of the host controller, in a state where the host controller has not issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices; and to the buffer of the bridge device, in state where the host controller has issued the host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices, as claimed.
However, the combination of Maruyama in view of Benisty teaches wherein the plurality of external storage devices in accessing:
the storage area of the host controller via the bridge device, perform input and output of data to and from the host controller without using the buffer (Maruyama, [0050], The data I/O memory buffer extent 1210 is used as the storage extent for temporarily storing data incidental to the writing request when a writing request is given from the host computer 100; Benisty, [0036], The host 212 may include a host memory buffer (HMB) 300 … the host memory buffer 300 may be a buffer that is allocated for usage by the device controller 102 … the host memory buffer 300 may be used as a temporary storage of data to be transferred; Note – data I/O memory buffer 1210 (in Maruyama) can be placed in host 100 as suggested in Benisty); and
the buffer of the bridge device, perform input and output of data to and from the buffer without using the storage area of the host controller (Maruyama, [0050], the data replication memory buffer extent 1220 is used as the storage extent for temporarily storing data to be forwarded during the remote data date replication between the storage systems; [0054]),
wherein the bridge device sets destination of the input and output of the data by the plurality of external storage devices to:
the storage area of the host controller, in a state where the host controller has not issued a host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices (Maruyama, [0050], when a writing request is given from the host computer 100; [0055], the storage system 1000 stores the data, which the host computer 100 requested to be written in the storage extent 1110, temporarily in the data I/O memory buffer extent 1210); and 
to the buffer of the bridge device, in state where the host controller has issued the host instruction to carry out the rebuild process for mirroring between the plurality of external storage devices (Maruyama, [0117], The storage system 2000 receives the switching request message … and it performs the processing of unprocessed data remaining in the data replication disk buffer extent 1130 or the data replication memory buffer extent 1220). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Benisty to place a storage controller accessible buffer (i.e. I/O memory buffer 1210 in Maruyama) in a host for storing read/write data temporarily. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Benisty because it improves efficiency of storage system disclosed in the combination of Maruyama by providing an intermediate storage between the memory device and the original host buffers at which the data can be ordered (Benisty, [0015]). 
The combination of Maruyama does not explicitly teach performing a replication operation in response to receiving a host issued replication request, as claimed.
However, the combination of Maruyama in view of Malladi teaches a host controller issues a host instruction to perform a rebuild process for mirroring between storage devices (Malladi, [0036], the host computer can issue a data replication command to the memory device 110 a to replicate data to a specific remote node (e.g., memory device 110 b) ). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Maruyama to incorporate teachings of Malladi to replicate data from a node in a primary storage system to a secondary storage system in response to a replication command issued from a primary host. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Malladi because it improves efficiency of the storage system disclosed in the combination of Maruyama by providing backup data to recover a primary storage system in case of a primary storage system failure (Malladi, [0028]). 
Claim 8 has similar limitations as claim 1 and is rejected for the similar reasons.
Regarding claim 3, the combination of Maruyama teaches all the features with respect to claim 1 as outlined above. The combination of Maruyama further teaches the information processing apparatus according to claim 1, wherein each of the plurality of external storage devices inputs and outputs data to and from the host controller by accessing the storage area of the host controller through the bridge device using a Non-Volatile Memory Express protocol (Benisty, [0024], Host systems 212 may access memories within the hierarchical storage system via a bus interface. In one embodiment, the bus interface may be a non-volatile memory express (NVMe) or a fiber channel over Ethernet (FCoE) interface.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Benisty to implement non-volatile memory express (NVMe) as communication protocol to transfer data between a host and a storage controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Benisty because it improves efficiency of storage system disclosed in the combination of Maruyama by providing an intermediate storage between the memory device and the original host buffers at which the data can be ordered (Benisty, [0015]). 
Regarding claim 9, the combination of Maruyama teaches all the features with respect to claim 1 as outlined above. The combination of Maruyama further teaches the information processing apparatus according to claim 1, wherein, in the state where the host controller has issued the host instruction to carry out the rebuild process for mirroring, the bridge device causes: one of the plurality of external storage devices to write data to the buffer of the bridge device, and another of the plurality of external storage devices to read the data from the buffer of the bridge device (Malldi, [0036], the host computer can issue a data replication command to the memory device 110 a to replicate data to a specific remote node (e.g., memory device 110 b). In response, the memory device 110 a can copy the data to the remote node (e.g., memory device 110 b) in its RAM buffer (e.g., RAM buffer 122 b) over the network).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modify the combination of Maruyama to incorporate teachings of Malladi to copy data from a buffer in a primary storage system to a secondary storage system in response to a replication command issued from a primary host. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Malladi because it improves efficiency of the storage system disclosed in the combination of Maruyama by providing backup data to recover a primary storage system in case of a primary storage system failure (Malladi, [0028]). 

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maruyama, Kumar, Benisty, and Malladi as applied to claim 1 above, and further in view of Yun et al. (US 2017/0131917), hereinafter Yun.
Regarding claim 2, the combination of Maruyama teaches all the features with respect to claim 1 as outlined above. The combination of Maruyama further teaches the information processing apparatus according to claim 1, wherein each of the plurality of external storage devices includes a controller (Benisty, Fig. 1B, see each non-volatile memory die 104 has a controller 102) configured to execute an instruction related to an order from the host controller and try to access the storage area of the host controller through the bridge device (Maruyama, [0050], a writing request is given from the host computer 100; Kumar, [0022], OBS bridge 135 further includes a file system catalog for collecting and/or generating particular categories of metadata that can be processed in response to file system client access requests), and the bridge device further includes a bus switch configured to switch an access destination of the controller of one external storage device, from among the plurality of external storage devices, from the storage area of the host controller to the buffer of  the bridge device, in a state where the controller of the one external storage device tries to access the storage area of the host controller for the rebuild process.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Benisty to include a memory controller for each nonvolatile memory die. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Benisty because it improves efficiency of storage system disclosed in the combination of Maruyama by providing an intermediate storage between the memory device and the original host buffers at which the data can be ordered (Benisty, [0015]). 
The combination of Maruyama does not explicitly teach the bridge device comprises a bus switch configured to switch an access destination of the controller from the storage area of the host controller to the buffer provided in the bridge device when the controller of the external storage device tries to access the storage area of the host controller for the rebuild process, as claimed.
However, the combination of Maruyama in view of Yun teaches the bridge device further includes a bus switch configured to switch an access destination of the controller of one external storage device, from among the plurality of external storage devices, from the storage area of the host controller to the buffer of  the bridge device, in a state where the controller of the one external storage device tries to access the storage area of the host controller for the rebuild process (Maruyama, [0117], The storage system 2000 receives the switching request message … and it performs the processing of unprocessed data remaining in the data replication disk buffer extent 1130 or the data replication memory buffer extent 1220; Yun, [0072], the storage controller 410 may change an address of the data D of the host memory buffer 320 to an address requested by the host 300; [0073], the storage device 400 can redirect data requested on the host memory buffer 320 in various ways).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Yun to redirect data requested on the host memory buffer to a different location. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Yun because it improves efficiency and performance of the storage system disclosed in the combination of Maruyama by improving access speed of a storage device of the storage system having an interface capable of sharing resources of a host memory buffer and effectively manage memory resources (Yun, [0149]).

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maruyama, Kumar, Benitsy, Malladi, and Yun as applied to claim 2 above, and further in view of Shibata (US 2013/0219089), hereinafter Shibata.
Regarding claim 4, the combination of Maruyama teaches all the features with respect to claim 2 as outlined above. The combination of Maruyama further teaches the information processing apparatus according to claim 2, wherein the bus switch manages a storage area of the buffer as a part of an address space in a storage area that is different from the storage area of the host controller and that is accessible by the controller of the one external storage device (Maruyama, [0055], The first asynchronous data replication program 1412 is a program that is executed by the storage controller 1500 upon executing asynchronous remote data replication between the storage systems by employing the data replication memory buffer extent 1220 as the buffer; Kumar, [0021], BS bridge 135 includes a replication engine 138; [0028], Similar to replication engine 138 … replication engine 215 comprises a replication buffer 206), and switches an access destination of the controller of the one external storage device to the buffer, in a state where the controller of the one external storage device is accessing an address in the storage area of the buffer. 
The combination of Maruyama does not explicitly teach switches an access destination of the controller of the one external storage device to the buffer, in a state where the controller of the one external storage device is accessing an address in the storage area of the buffer, as claimed.
However, the combination of Maruyama in view of Shibata teaches switches an access destination of the controller of the one external storage device to the buffer, in a state where the controller of the one external storage device is accessing an address in the storage area of the buffer (Shibata, [0048], The transfer destination switching circuit 24, upon receipt of the access requests for the buffers 41, 42, and 43, converts the transfer destination addresses of the access requests into addresses corresponding to the alternative buffers 61, 62, and 63).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Shibata to redirect access to an alternative storage area when the access is requested to a particular address in a different storage area. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Shibata because it improves flexibility of the system disclosed in the combination of Maruyama by providing an alternative storage area in case an original storage area is unavailable or unreliable (Shibata, [005]).
Regarding claim 5, the combination of Maruyama teaches all the features with respect to claim 2 as outlined above. The combination of Maruyama further teaches the information processing apparatus according to claim 2, wherein the bus switch: manages a storage area of the buffer as a part of an address space in a storage area of the host controller that is not accessible by the controller of the one external storage device (Benisty, [0036], The host memory buffer 300 may be a buffer that is allocated for usage by the device controller 102 that is distinct from the host buffers that are typically allocated for a data transfer); and switches an access destination of the controller of the one external storage device to the buffer, in a state where the controller of the one external storage device is accessing an address in the storage area of the buffer.  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Benisty to include a buffer memory in a host that is inaccessible to a storage device controller. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Benisty because it improves efficiency of storage system disclosed in the combination of Maruyama by providing an intermediate storage between the memory device and the original host buffers at which the data can be ordered (Benisty, [0015]). 
The combination of Maruyama does not explicitly teach switches an access destination of the controller of the one external storage device to the buffer, in a state where the controller of the one external storage device is accessing an address in the storage area of the buffer, as claimed.
However, the combination of Maruyama in view of Shibata teaches switches an access destination of the controller of the one external storage device to the buffer, in a state where the controller of the one external storage device is accessing an address in the storage area of the buffer (Shibata, [0048], The transfer destination switching circuit 24, upon receipt of the access requests for the buffers 41, 42, and 43, converts the transfer destination addresses of the access requests into addresses corresponding to the alternative buffers 61, 62, and 63).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate Shibata to redirect access to an alternative storage area when the access is requested to a particular address in a different storage area. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Shibata because it improves flexibility of the system disclosed in the combination of Maruyama by providing an alternative storage area in case an original storage area is unavailable or unreliable (Shibata, [005]).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Maruyama, Kumar, Benitsy, Malladi, and Yun as applied to claim 2 above, and further in view of Park (US 2018/0101450), hereinafter Park.
Regarding claim 6, the combination of Maruyama teaches all the features with respect to claim 2 as outlined above. The combination of Maruyama does not teach the information processing apparatus according to claim 2, wherein: the bridge device further comprises: a first instruction storage configured to store a first instruction that is generated based on a host instruction relating to an order from the host controller and executed by the controller of the one external storage device; and a second instruction storage configured to store a second instruction that is generated based on a host instruction relating to an order from the host controller and executed by the controller of another external storage device, from among the plurality of external storages, by reading and executing the first instruction stored in the first instruction storage, the controller of the one external storage device accesses the storage area of the host controller and implements data input and output between the host controller and the one external storage devices, and by reading and executing the second instruction stored in the second instruction storage, the controller of the another external storage device accesses the storage area of the host controller and implements data input and output between the host controller and the another external storage device , as claimed.
However, the combination of Maruyama in view of Park teaches the information processing apparatus according to claim 2, wherein: the bridge device further comprises: 
a first instruction storage configured to store a first instruction that is generated based on a host instruction relating to an order from the host controller and executed by the controller of the one external storage device (Park, [0063], The first drive 130-1 includes the first controller 135-1, a first submission queue SQB1; [0077], The host system 110 writes (or stores) the first operation code OP1 in an entry of the first submission queue SQB1); and 
a second instruction storage configured to store a second instruction that is generated based on a host instruction relating to an order from the host controller and executed by the controller of another external storage device, from among the plurality of external storage devices (Park, [0066], The second drive 130-2 includes the second controller 135-2, a second submission queue SQB2; [0081], The first control logic circuit 136-1 writes an operation code for instructing reading of data A2 in an entry of the second submission queue SQB2,), 
by reading and executing the first instruction stored in the first instruction storage, the controller of the one external storage device accesses the storage area of the host controller and implements data input and output between the host controller and the one external storage device (Park, [0080], [0102]), and 
by reading and executing the second instruction stored in the second instruction storage, the controller of the another external storage device accesses the storage area of the host controller and implements data input and output between the host controller and the another external storage device (Park, [0082], The second control logic circuit 136-2 reads the operation code for instructing reading of data A2 from the second submission queue SQB2 and executes the operation code. ).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Park to include submission queues for each disk/drive to store I/O requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Park because it improves reliability of the storage system disclosed in the combination of Maruyama by rebuilding damaged/failed RAID disks/drives (Park, [0034]).
Regarding claim 7, the combination of Maruyama teaches all the features with respect to claim 6 as outlined above. The combination of Maruyama further teaches the information processing apparatus according to claim 6, wherein in a state where the host controller has issued a host instruction to carry out the rebuild process for mirroring (Park, [0038], the host system 110 transmits a RAID rebuild command of the rebuild drive 130-6), 
the first instruction, which is stored in the first instruction storage (Park, [0063], [0077]), is generated based on the host instruction for the rebuild process and is a write access instruction for instructing the controller of the one external storage device, where the data for mirroring is stored, to write the data to the storage area of the host controller (Park, [0102]), and 
the second instruction, which is stored in the second instruction storage, is generated based on the host instruction for the rebuild process and is a read access instruction for instructing the controller of the another external storage device to read data from the storage area of the host controller (Park, [0102]).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Maruyama to incorporate teachings of Park to include submission queues for each disk/drive to store I/O requests. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Maruyama with Park because it improves reliability of the storage system disclosed in the combination of Maruyama by rebuilding damaged/failed RAID disks/drives (Park, [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136